Bissell, J.
It is apparent from an examination of the submission and the award, that the arbitrators did not mistake or exceed their powers. Every thing awarded on by them, is clearly within the terms of the submission. No corruption is imputed to them ; nor is it alleged, that the award was procured, by the fraud or misbehaviour of the adverse party. The gravamen of the plaintiff’s complaint, is, that the arbitrators found the facts, which form the basis of their award, upon insufficient testimony. But it is, surely, too late to contend, that an award is to be set aside, because the arbitrators have formed a false estimate of the weight of evidence, or have drawn incorrect conclusions from the facts before them. If this were so, the controversy, in every case, might be opened, and the merits of the award re-examined. This would be a departure from well settled principles, and directly opposed to the uniform course of decisions on the subject. The only grounds on which a court of chancery can interfere and set aside an award, are partiality and corruption in the arbitrators, mistakes on their own principles, or fraud and misbehaviour in the parties. Morgan v. Mather, 2 Ves. jun. 15. Tittenson v. Peat, 3 Atk. 529. Allen v. Ranney, 1 Conn. Rep. 569. Perkins & ux. v. Wing & al. 10 Johns. Rep. 143. It cannot be necessary to multiply authorities on a point so long and so well settled. I am of opinion, that there is nothing erroneous in the judgment of the superior court.
The other Judges were of the same opinion.
Judgment affirmed.